DETAILED ACTION
Applicant’s RCE filed April 14, 2021 is acknowledged.
Claims 2, 5, 13, 15, 16, 19, 22, 27, 32, 34, 35, and 38 have been cancelled as previously indicated.
Claims 1, 3, 4, 6-12, 14, 17, 18, 20, 21, 23-26, 28-31, 33, 36, 37, and 39-43 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement submitted on April 14, 2021 has been considered by the Examiner and made of record in the application.

Allowable Subject Matter
Claims 1, 3, 4, 6-12, 14, 17, 18, 20, 21, 23-26, 28-31, 33, 36, 37, and 39-43 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claim 1 is the inclusion of the allowable subject matter as indicated in the Office Action dated November 27, 2020.  The prior art of record taken alone and/or in combination fails to teach and/or fairly suggest, with respect to claim 1, receiving a response to the first message, the response indicating that the connection reconfiguration process will continue and wherein the response to the first message includes a reference signal that is seeded by one of the UE identifier or a synchronization signal identifier, and distinguishes from the prior art of record when considered in combination with the other limitations of the claim.  The same reasoning applies to claims 12, 18, 26, 31, 37, 42, and 43.  Accordingly, claims 1, 3, 4, 6-12, 14, 17, 18, 20, 21, 23-26, 28-31, 33, 36, 37, and 39-43 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building

Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Suk Jin Kang/
Examiner, Art Unit 2477
April 21, 2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477